Citation Nr: 1639675	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1973.  He is a recipient of a Combat Infantry Badge for his combat service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, Ohio.

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

In September 2012, January 2015 and July 2015, the Board remanded the claims for further development.

In March 2016, the RO increased the assigned rating for PTSD to 50 percent, effective from May 4, 2006 (the date of service connection).

Additionally, following transfer of the claims file to the Board, the Veteran submitted additional written lay statements in support of his claims, without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration. However, the evidence is essentially duplicative of the evidence already submitted by the Veteran and considered previously by the AOJ.  Therefore, no waiver is necessary and the Board may proceed with the adjudication of the claims.  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD was manifested by symptoms productive of functional impairment which more nearly approximates occupational and social impairment with deficiencies in most areas such as work, and mood, due to such symptoms as depression and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent initial schedular rating for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection for PTSD has been granted, and an initial rating and an effective date have been assigned, there is no duty to further provide the notice requirements of 38 U.S.C.A. § 5103 (a) (West 2014) pursuant to the notice of disagreement received as to the initial rating assignment.  38 C.F.R. § 3.159(b) (2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations. 

The Board last remanded this claim in July 2015, in pertinent part, to provide the Veteran with a current VA examination.  In September 2015, the Veteran underwent a VA examination to evaluate the current severity of his PTSD.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

The Veteran contends that he is entitled to an initial evaluation in excess of 50 percent for his PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is rated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.
 
A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.
 
Initially, the Board notes that in addition to PTSD, the Veteran's treatment history includes a long history of alcohol and substance abuse.  The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from alcohol and substance abuse.  Accordingly, for the purpose of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

On VA examination in March 2007, the Veteran reported having frequent job changes working from one to another.  He was divorced and had limited contact with his son and daughter.  He had an isolated social existence.  He spent time in a cabin in the woods.  He stopped hunting and fishing.  He drank excessively.  He had some history of assaultiveness but no history of suicide attempt.  The examiner noted that his current social function in terms of employment was severely limited.  He was able to maintain some routine of responsibilities of self-care.  He had very limited family contact.  His social interpersonal relationship was also very limited.  His recreational pursuits were almost nonexistent.  

On mental status examination, he was somewhat disheveled looking.  He denied hallucinations or delusions, but at times he would feel that someone was harboring in the woods.  He maintained fairly decent eye contact.  He had no suicidal or homicidal thoughts, ideations, plan or intent.  He was able to maintain minimal personal hygiene and other activities of daily living.  He was oriented to person, place and time.  He reported significant memory impairment for remote events.  He had not obsessive ritualistic behavior, and his rate of speech and flow was normal and did not display irrelevant, illogical speech pattern.  He continued to have severe, fragmented sleep.  

The examiner assigned a GAF score of 60.  The examiner commented that the Veteran's psychosocial functional status was significantly impaired.  His performance in employment was also severely impaired.  He was able to maintain routine responsibilities of self-care and limited family-role functioning.  The examiner felt that his social and interpersonal relationships were limited and that he did not pursue leisure or recreational activities.      

On VA examination in July 2008, the Veteran was noted to be wearing disheveled clothes.  His psychomotor activity was unremarkable.  His speech was spontaneous.  His attitude toward the examiner was cooperative and relaxed.  His affect was appropriate.  His mood was anxious.  His attention was intact.  His thought process and thought content were unremarkable.  There were no delusions.  He did suffer from sleep impairment.  He did not display any inappropriate behavior.  He did not have any obsessive/ritualistic behavior.  He did not have any panic attacks.  There were no homicidal or suicidal thoughts.  Impulse control was fair.  There were no episodes of violence.  He was able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  His recent memory was mildly impaired.  His recent and immediate memory were normal.  The examiner noted that the Veteran married when he returned from Vietnam.  He stayed married for 28 years and raised two children.  The Veteran reported a distant relationship with most people.  He stated that he was unable to tolerate being around most people.  He lived alone and preferred the isolation.  He enjoyed sitting around and watching the wildlife around his house in the country.  

A GAF score of 55 was assigned.   The examiner felt that the Veteran's PTSD signs and symptoms resulted in deficiencies in judgment, family relations and work.  The Veteran preferred to isolate and reported seeing his family once a year.  He reported that he had not worked in three years.  He has had numerous odd jobs not lasting more than six months.

On VA examination in July 2011, the Veteran acknowledged experiencing extreme fear and horror.  He had intrusive recollections about his Vietnam trauma experiences every day.  He stated that he started to become less interested in activities and hobbies after he left Vietnam.  He felt that he could not trust anyone.  He has become more watchful and on guard for no reason.  He was very suspicious of others.  He felt that his PTSD symptoms have caused distress in his relationship with his wife. She wanted to do things and he just didn't.  He stated that women that he has been with leave because he just wants to sit in his cabin and get high.  He reported that he interacted well with his children but he would only see them on a rare occasion.  He lived alone in a cabin in the woods.  He stated that he would see his father about every other day, but he denied having other social relationships.  He did not have any activities or leisure pursuits.  He did not have a history of suicide attempts.  He did not have a history of violence/assaultiveness.  

On mental status examination, he was noted to be clean and appropriately dressed.  His psychomotor activity was unremarkable. His speech was unremarkable.  His attitude toward the examiner was cooperative and attentive.  His affect was appropriate. His mood was agitated.  His attention was intact.  He was oriented to person, time and place.  This thought process was rambling.  His thought content was unremarkable.  He did not have any delusions.  He reported having a lot of trouble staying asleep.  There were no hallucinations.  He did not display inappropriate behavior.  He did report having panic attacks.  There were no homicidal or suicidal thoughts.  His impulse control was poor.  He stated that he had a hard time controlling his anger.  He avoided others to prevent himself from getting overly angry.  He had the ability to stay clean.  He did not have problems with activities of daily living.  Although is thinking did not appear to be psychotic, there were indications of hypervigilance.  His recent memory was mildly impaired.  His remote and immediate memory were intact.  With regard to employment, he reported that his most recent job was as a bartender.  He was not currently employed.  The examiner assigned a GAF score of 55.  

On VA examination in September 2015, the Veteran reported that he continued to live alone with no regular contact with family, neighbors or former acquaintances.  He did not have contact with his two children.  He stated that he did not want to be around other people and indicated that he was suspicious of their motives.  He indicated that he had not worked since his last examination.  The following symptoms were reported at the examination:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

In a March 2016 statement, the Veteran reported that he has thoughts of suicide.  He stated that he has difficulty with staying on track during a discussion.  He indicated that has constant depression and difficulty adapting to stressful circumstances.  He reported that he has difficulty holding employment and maintaining relationships.            

Based on the totality of the evidence and after resolving reasonable doubt in favor of the Veteran, the Board finds that the functional impairment from his PTSD more nearly approximates the criteria for a 70 percent rating.

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 70 percent schedular rating.  Yet the record does show that he has severe occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as near-continuous depression affecting ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Overall, the evidence shows that the Veteran presented to the VA examinations with a disheveled appearance, that he reported periods of violence with difficulty controlling anger, that he had isolated himself and that he had difficulty with maintaining employment and social relationships due to his PTSD.  Moreover, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
  
The Board is cognizant that the majority of GAF scores assigned in this case indicate a moderate severity of PTSD, which is more consistent with a 50 percent rating rather than a 70 percent rating.  However, the GAF scores assigned, like an examiner's assessment of the severity of a condition, are not dispositive of the rating.  Rather, they must be considered in light of the actual symptoms and functional impairment due to the Veteran's disorder which provide the primary bases for the rating assigned.  38 C.F.R. § 4.126 (a) (2015).  The extent and severity of the Veteran's actual psychiatric disability symptoms reported or shown during the appeal period are suggestive of severe occupational and social impairment with deficiencies in most areas.  

The Board must reconcile the variances in reported severity of PTSD into a consistent picture that accurately represents all elements of the disability.  38 C.F.R. § 4.2.  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  Therefore, comparing all reported manifestations with the rating criteria, the Board finds that the criteria for a 70 percent schedular rating under Diagnostic Code 9411 are more nearly approximated for the entire appeal period. 

However, at no point during the appeal period did the Veteran's PTSD meet the criteria for the maximum, 100 percent rating.  The objective medical evidence does not show such symptoms or functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating. 

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability level and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition, or as in this decision, considered in assessing the severity of PTSD.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.


ORDER

A 70 percent initial schedular rating for PTSD is granted for the entire appeal period.



REMAND

The Board finds that further development with respect to the Veteran's claims for service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD, and entitlement to a TDIU, is warranted.

The Veteran has a long-standing history of alcoholism and substance abuse, which he claims is secondary to his service-connected PTSD.  The questions that remain before the Board are whether the Veteran's alcoholism and substance abuse were proximately due to, the result of, or chronically aggravated by, his PTSD.  The Board last remanded the claim in July 2015 in order to obtain this opinion.  

In a September 2015 VA examination report, the examiner stated that "the Veteran's alcohol problems are a separate condition and while his alcohol use may have been aggravated by PTSD, this is not clear based on the records provided."  The Board finds this opinion to be inadequate.  The examiner was asked to provide a professional opinion based on an examination of the Veteran and a review of the medical evidence of record.  Rather, the examiner seemed to indicate that the records themselves did not indicate whether the Veteran's alcohol use was aggravated by his PTSD.  Moreover, the use of conditional words like "may" is too speculative.  Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim).  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

The Board has assigned a higher initial rating for the Veteran's service-connected PTSD.  Therefore, the issue of entitlement to a TDIU must be readjudicated in light of the higher rating. The Board also notes the issue of entitlement to TDIU is inextricably intertwined with the remanded issue of entitlement to service connection for alcoholism and substance abuse, to include as secondary to PTSD, as a grant of service connection for the disorder would be expected to impact the determination as to his employability in consideration of all service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a health care provider with appropriate expertise to review the Veteran's claims file with respect to the Veteran's claim for alcoholism and substance abuse, to include as secondary to service-connected PTSD. 

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that alcoholism and substance abuse were proximately due to, the result of, or chronically aggravated (permanently worsened beyond the natural progression) by, the Veteran's service-connected PTSD. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  After completing the above action, the Veteran's claim of entitlement to service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD, should be readjudicated.  Additionally, the Board's grant of a higher initial rating for PTSD should be implemented. Thereafter, and following any development deemed appropriate, adjudicate the claim for a TDIU.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


